375 U.S. 395 (1964)
CONSUL GENERAL OF YUGOSLAVIA AT PITTSBURGH
v.
PENNSYLVANIA.
No. 566.
Supreme Court of United States.
Decided January 6, 1964.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF PENNSYLVANIA, EASTERN DISTRICT.
Lawrence S. Lesser, C. Francis Fisher and R. Paul Lessy for petitioner.
Walter E. Alessandroni, Attorney General of Pennsylvania, and Vincent X. Yakowicz, Deputy Attorney General, for respondent.
Solicitor General Cox, Assistant Attorney General Douglas and Alan S. Rosenthal for the United States, as amicus curiae, in support of the petition.
PER CURIAM.
The petition for writ of certiorari is granted and the judgment is reversed. Kolovrat v. Oregon, 366 U. S. 187.